UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 00-7067



UNITED STATES OF AMERICA,

                                               Plaintiff - Appellee,

          versus


DARRELL W. SAMUEL,

                                             Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Columbia.   Dennis W. Shedd, District Judge.
(CR-94-773)


Submitted:   December 20, 2000            Decided:   January 8, 2001


Before WIDENER and MICHAEL, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Darrell W. Samuel, Appellant Pro Se. Beth Drake, Assistant United
States Attorney, Columbia, South Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Darrell W. Samuel seeks to appeal the district court’s order

denying his motion filed under 28 U.S.C.A. § 2255 (West Supp.

2000).    We have reviewed the record and the district court’s opin-

ion accepting the recommendation of the magistrate judge and find

no reversible error. Accordingly, we deny a certificate of appeal-

ability and dismiss the appeal on the reasoning of the district

court.*    United States v. Samuel, No. CR-94-773 (D.S.C. June 1,

2000).    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                                                           DISMISSED




     *
      Samuel filed timely objections to the magistrate judge’s re-
port. He raised specific objections to four of the claims asserted
in his § 2255 motion and supplements to the motion. Samuel has
waived appellate review of the claims for which no objections were
noted. See Crum v. Sullivan, 921 F.2d 642, 645 (6th Cir. 1990);
Praylow v. Martin, 761 F.2d 179, 181 n.1 (4th Cir. 1985) (party
precluded from raising issue on appeal when no objections filed as
to that issue).


                                  2